STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


Ryan Nenigar,                                                                    FILED
Petitioner Below, Petitioner                                                   November 22, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
vs) No. 13-0385 (Hampshire County 06-C-07)                                    OF WEST VIRGINIA



David Ballard, Warden,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Ryan Nenigar, by counsel Jonathan G. Brill, appeals the February 6, 2013,
order of the Circuit Court of Hampshire County denying his petition for writ of habeas corpus.
Respondent State of West Virginia, by counsel Scott E. Johnson, filed a response in support of
the circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Petitioner was found guilty of first-degree murder by a jury on August 4, 2004. In the
underlying crime, petitioner, Stephen Cooper and Scott Cooper were found to have picked up the
victim in petitioner’s vehicle. The Coopers testified against petitioner, alleging that he was the
mastermind in the crime and choked the victim to death. They also alleged that he had the idea to
sink the victim’s body in a lake with concrete blocks, but when they tried to do so, they failed
and dumped the blocks into the lake. They then took her body to a creek in Virginia and dumped
it there. Stephen Cooper testified that when the body was dumped in the creek, he thought he
heard the crack of the victim’s head hitting a rock.

        Petitioner appealed his conviction, but his appeal was denied in September of 2005.
Petitioner then moved for a new trial, which was denied, and his appeal of the order denying the
motion for a new trial was likewise denied. Petitioner filed a petition for writ of habeas corpus
and counsel was appointed. Counsel filed an amended petition for writ of habeas corpus, which
the circuit court denied on February 6, 2013, after finding that a hearing was not necessary.
Petitioner appeals from this denial.




                                                1

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

       “In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
       W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009). The
following standard is applied to claims concerning ineffective assistance of counsel:

       In the West Virginia courts, claims of ineffective assistance of counsel are to be
       governed by the two-pronged test established in Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984): (1) Counsel's performance was
       deficient under an objective standard of reasonableness; and (2) there is a
       reasonable probability that, but for counsel's unprofessional errors, the result of
       the proceedings would have been different.

Syl. Pt. 5, State v. Miller, 194 W.Va. 3, 459 S.E.2d 114 (1995).

         On appeal, petitioner sets forth five assignments of error. First, petitioner argues that the
lower court erred in finding that he received effective assistance of counsel at trial, as trial
counsel acted in a deficient manner, preventing petitioner from receiving a fair trial Next,
petitioner argues that the lower court erred in finding that the trial court properly admitted
evidence of prior bad acts under Rule 404(b) of the West Virginia Rules of Evidence. Petitioner
also argues that the lower court erred in finding that the State presented sufficient evidence at
trial to sustain convictions of first-degree murder and conspiracy. Further, petitioner argues that
the lower court erred in finding that the State did not breach its duty in failing to preserve
material evidence prior to trial and that the prosecuting attorney abandoned his quasi-judicial
role, which prevented petitioner from receiving a fair trial. Finally, petitioner argues that the
lower court erred in failing to declare a mistrial or poll the jury during the voir dire process based
upon prejudicial statements made by a juror in the presence of other jury members.

        Upon our review of the record and the briefs on appeal, we find no error or abuse of
discretion by the circuit court. All of the issues petitioner raises on appeal were issues addressed
and discussed by the circuit court in its order denying petitioner post-conviction habeas corpus
relief. The circuit court properly found that counsel was effective in his representation of
petitioner, and that the prior bad acts, specifically the abandonment of petitioner’s vehicle and a
prior incident wherein he choked his girlfriend, were properly admitted under Rule 404(b).
Further, the evidence was sufficient to sustain the conviction for first-degree murder and
conspiracy.



                                                  2

        Petitioner contends that the State failed to preserve material evidence by not procuring
and producing the cinder blocks at trial. As to this claim, the circuit court properly concluded
that there was no evidence that the State was negligent in extracting the cinder blocks from the
lake or that the State failed to properly preserve the evidence. The circuit court also found no
prosecutorial misconduct when the prosecutor referred to defense counsel as a “jack in the box”
based on repeated objections, noting that the comment petitioner relies upon was made outside of
the presence of the jury. Finally, the circuit court found that voir dire was proper and that the
statement that one juror knew petitioner “from a previous placement” did not prejudice him, as
none of the jurors became biased against petitioner based on this isolated comment. Having
reviewed the circuit court’s “Order Denying Petitioner’s Petition for Writ of Habeas Corpus,”
entered on February 6, 2013, we hereby adopt and incorporate the circuit court’s well-reasoned
findings and conclusions as to the assignments of error raised in this appeal. The Clerk is
directed to attach a copy of the circuit court’s opinion letter and order to this memorandum
decision

       For the foregoing reasons, we affirm.

                                                                                       Affirmed.

ISSUED:     November 22, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                               3